289 S.W.3d 791 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Gensun JOHNSON, Defendant/Appellant.
No. ED 91941.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 23, 2009.
Application for Transfer Denied September 1, 2009.
*792 Christopher A. Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Plaintiff/Respondent.
N. Scott Rosenblum, Brocca Leah Smith, Clayton, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Gensun Johnson appeals from the trial court's judgment and sentence of life without the possibility of parole entered upon a jury verdict convicting him of first-degree murder, two counts of armed criminal action and second-degree assault. We have reviewed the briefs of the parties and the record on appeal and find no error on the part of the trial court. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).